Exhibit 10.22

New Hire Authorization—Updated Appendix

On January 25, 2007, stock options covering an aggregate of 47,000 shares of the
Company’s common stock were granted to two non-executive officer employees and
4,000 units representing restricted shares of the Company’s common stock were
also granted to one such employee.  The grants were made under the Company’s New
Hire Authorization as an inducement to entering into employment with the
Company. All options granted include a ten-year duration and an exercise price
equal to the closing price of Dendrite’s stock on the business day immediately
preceding the date of grant. The vesting schedule for the options is as follows:
(i) twenty-five percent (25%) of the options shall first become exercisable on
the first anniversary of date of grant and (ii) the remaining seventy-five
percent (75%) shall become exercisable pro rata over the following three (3)
year period, on a monthly basis, commencing on the first anniversary of the date
of grant and ending on the fourth anniversary of the date of grant.  The
restricted stock units will vest in four equal installments on each of the first
four anniversaries of the date of grant.


--------------------------------------------------------------------------------